Citation Nr: 1643038	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include osteoarthritis.

2.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative joint disease, to include as secondary to the service-connected migraine headaches disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active service from September 1998 to February 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a June 2015 video-conference Board hearing, the transcript of which is included in the record.

The issues on appeal were previously remanded by the Board in January 2016 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's hip and neck disorders.  This was accomplished, and the claims were readjudicated in a June 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Nonservice-Connected Fibromyalgia

In its January 2016 decision, the Board denied service connection for fibromyalgia as there was no probative evidence which suggested that the Veteran's currently diagnosed fibromyalgia began during, or was otherwise caused by, her active duty service.  Thereafter, in April 2016, the Veteran underwent a VA fibromyalgia examination (discussed in detail in the sections above), which indicated that the Veteran had muscle pain of the hip and neck as a result of fibromyalgia, which was diagnosed shortly following service discharge.  According to the VA examiner, the Veteran's fibromyalgia had its onset in service and therefore it was as likely as not that fibromyalgia (with associated neck and hip pain) was related to service.  This appears to be a positive nexus opinion regarding the etiology of the Veteran's currently nonservice-connected fibromyalgia disorder, which was not available at the time of the Board's January 2016 decision.  Further, this opinion suggests that some of the Veteran's bilateral hip and neck symptoms (pain and stiffness) may be associated with fibromyalgia. 

At this time, however, the issue regarding whether new and material evidence has been received to reopen service connection for fibromyalgia is not currently on appeal; as such, the Board may not properly review the claim at this time.  Nonetheless, the issue of whether new and material evidence has been received to reopen the service connection claim for Fibromyalgia has been raised by the record.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue, and it is referred to the AOJ for any appropriate action.

The Board hereby informs the Veteran that she need not wait for AOJ action; rather, she may file a claim to reopen service connection for fibromyalgia based on new and material evidence (i.e., the April 2016 VA examination report). At any time.  
  

FINDINGS OF FACT

1.  The Veteran has currently diagnosed osteoarthritis of the bilateral hips and degenerative joint disease (DJD) of the cervical spine.

2.  Symptoms of bilateral hip arthritis and DJD of the cervical spine were not chronic in service and have not been continuous since service separation.

3.  Bilateral hip arthritis and DJD of the cervical spine did not manifest in service or to a compensable disabling degree within one year of separation from active duty. 

4.  Bilateral hip arthritis and DJD of the cervical spine are not etiologically related to service.

5.  The Veteran's DJD of the cervical spine is not caused or aggravated by the service-connected migraine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disorder, diagnosed as DJD, to include as secondary to the migraine headache disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in October 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file, to include the June 2015 Board hearing transcript.  The Veteran was also afforded VA examinations in connection with her claims in April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as the Veteran has been diagnosed with bilateral hip arthritis and DJD of the cervical spine, this appeal concerns a "chronic disease" listed under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Cervical Spine Disorder

The Veteran is seeking service connection for a cervical spine disorder.  She maintains that her cervical spine disorder is related to service.  Additionally, in a May 2013 written statement, the Veteran asserted that the pain and stiffness in her neck were associated with her service-connected migraine headaches.

Upon review of all the evidence of record, lay and medical, the Board finds that service connection for a cervical spine disorder is not warranted.

Initially, the Board finds that the Veteran has been diagnosed with DJD of the cervical spine.  See April 2016 VA cervical spine examination report. 

Service treatment records are negative for any complaints, diagnosis, or treatment for a cervical spine disorder.  In June 2001, the Veteran listed the following disorders, including asthma, bilateral knee, right ankle, severe headaches, and high blood pressure.  There was no indication of cervical spine or neck symptoms or diagnoses.  In a July 2001 report of medical examination, a clinical evaluation of the Veteran's spine was normal and there was no cervical spine disorder noted.  In a July 2001 report of medical history, the Veteran specifically checked "NO" as to having arthritis or recurring back pain.  For these reasons, the Board finds that the Veteran's symptoms of cervical spine DJD were not chronic in service.  Further, the evidence demonstrates that symptoms of cervical spine DJD have not been continuous since service separation and did not manifest within one year of service separation.  Post-service treatment records reflect that the Veteran was first diagnosed with DJD of the cervical spine (by x-ray) in 2015, more than 10 years following service separation.  Further, in an April 2003 VA joints examination, conducted shortly after service discharge, the Veteran did not report any symptoms of a neck disorder and none were found on examination.  For these reasons, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), there is no evidence of continuous symptoms pertaining to a cervical spine DJD since service separation.  As noted above, the Veteran was first diagnosed with DJD of the cervical spine in 2015.  She also did not report any cervical spine symptoms in VA examinations dated in May 2002, March 2003, and April 2003.  

Further, the Veteran filed other claims for service connection, but did not mention a cervical spine disorder at any time prior to her current claim.  For example, in June 2001, immediately surrounding the time of service separation, the Veteran filed service connection claims for asthma, allergies, a right ankle disorder, a bilateral knee disorder, headaches, a bilateral foot disorder, and hypertension; however, she did not report a neck disorder during these previous claims.  In May 2004, the Veteran filed a claim for service connection for fibromyalgia, but again did not indicate any a neck disorder at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of her action regarding other claims for compensation (to include other orthopedic disorders), may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain a cervical spine disorder in service and a lack of neck symptomatology at the time she filed the other claims.   

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that cervical spine DJD is not related to service.

The Veteran submitted a June 2015 statement from Dr. M. C., but this evidence does not address the Veteran's cervical spine disorder.

The Veteran was afforded a VA examination in April 2016.  A diagnosis of DJD of the cervical spine was confirmed.  During the evaluation, the Veteran related her neck condition to her service-connected migraine headache disability.  She indicated that she had stiffness of the neck associated with her headaches.  There was no history of injuries to the neck.  It was indicated that the Veteran was diagnosed with fibromyalgia shortly following service separation and symptoms of fibromyalgia included paresthesias of the thighs, low back pain, and mid back pain.  She was diagnosed with DJD of the cervical spine in 2015 by x-ray imaging.  The examiner indicated that, from a primary cervical spine standpoint, there was no evidence of  a chronic cervical spine condition during or shortly following service separation and therefore no primary cervical spine condition related to service.  That is, it was less likely than not that DJD of the cervical spine was incurred in service.  The examiner indicated that she was also diagnosed with DJD of the cervical spine in 2015 and her exam revealed tenderness of the upper cervical spine (not lower cervical spine where DJD was noted on imaging).  This, according to the examiner, was consistent with fibromyalgia.  In sum, the examiner noted that the Veteran's muscle pain she was experiencing in the upper neck was from her diagnosed fibromyalgia.  Regarding her service-connected disability, the examiner stated that migraines "would not aggravate or cause a primary cervical spine condition as migraines affect vasculature of brain and do not affect musculoskeletal condition of spine."  As such, no aggravation or causation was found.

The Board finds the April 2016 VA examination reports to be probative as to whether the Veteran's currently diagnosed cervical spine DJD is related to service or to her service-connected migraine disability.  The examiner reviewed the claims file, discussed the medical evidence and the Veteran's history in detail, performed a physical examination, and provided opinions supported by well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-9;  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board notes that the evidence also includes and April 2016 VA examination report regarding the Veteran's fibromyalgia (currently a nonservice-connected disability).  The examiner indicated that it was less likely than not that the Veteran had a primary cervical spine DJD disorder that was related to service as there was no evidence of a primary chronic neck problem during service or within one year after service separation.  However, the examiner did indicate that the Veteran had muscle pain of the neck from the fibromyalgia, which was diagnosed shortly following service discharge.  Fibromyalgia was also noted to be a muscle and not a primary joint condition.  According to the examiner, the Veteran's fibromyalgia had its onset in service and therefore it was as likely as not that fibromyalgia (with associated neck pain) was related to service.  The Board finds that this evidence suggests that some of the Veteran's symptoms (including neck pain) may be related to fibromyalgia, a nonservice-connected disability.  

The Board has also considered the Veteran's statements regarding her belief that she has a cervical spine disorder that is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a diagnosis of DJD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  DJD is a medically complex processes because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's DJD is complex medical question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's cervical spine DJD and service.  The Board finds that a preponderance of the evidence is against the claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hip Disorder

The Veteran is seeking service connection for a bilateral hip disorder.  Throughout the period on appeal, the Veteran has reported she experienced hip pain since her active duty service.  In a May 2013 written statement, she explained her in-service complaints of hip pain were improperly noted as complaints of lower back pain in her service treatment records. 

Upon review of all the evidence of record, lay and medical, the Board finds that service connection for a bilateral hip disorder is not warranted.
Initially, the Board finds that the Veteran has been diagnosed with osteoarthritis and trochanteric pain syndrome of both hips.  See April 2016 VA examination report. 

Service treatment records are negative for any complaints, diagnosis, or treatment for a hip disorder.  Although the Veteran testified in June 2015 that treatment for a back disorder should have included complaints of bilateral hip pain, in June 2001, the Veteran listed the following disorders, including asthma, bilateral knee, right ankle, severe headaches, and high blood pressure.  There was no indication of bilateral hip symptoms or diagnoses.  In a July 2001 report of medical examination, a clinical evaluation of the Veteran's lower extremities was normal and there was no hip disorder noted.  In a July 2001 report of medical history, the Veteran specifically checked "NO" as to having arthritis or bursitis.  She also did not indicate any problems associated with her hips.  For these reasons, the Board finds that the Veteran's symptoms of bilateral hip arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of bilateral hip arthritis have not been continuous since service separation and did not manifest within one year of service separation.  In a May 2002 VA examination report, conducted only three months after service separation, the Veteran did not report any hip problems.  Similarly in a March 2003 VA neurological examination, there was no indication of symptoms relating to the hips.  In an April 2003 VA joints examination, the Veteran did not report any symptoms of a hip disorder and none were found on examination.  In fact, post-service treatment records show that the Veteran complained of bilateral hip soreness and tenderness in a December 2003 VA treatment records, more than one year following service separation.  In a December 2005 progress note from OrthoArkansas, the Veteran reported that she was diagnosed with fibromyalgia in 2000 and, over the past year, had increasing worsening pain in her knee and hips.  

In a December 2005 statement from Dr. J. L., it was noted that the Veteran had a confirmed diagnosis of fibromyalgia.  X-rays of the hips showed some joint space narrowing and findings consistent with osteoarthritis.  This is the first confirmed diagnosis of arthritis of the hips-i.e., in December 2005, more than three years following service separation.  In October 2006, the Veteran was also diagnosed with trochanteric bursitis of the hips.  For these reasons, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), there is no evidence of continuous symptoms pertaining to bilateral hip arthritis since service separation.  As noted above, the Veteran was first diagnosed with arthritis of the hips in December 2005.  She also did not report any hip symptoms in VA examinations dated in May 2002, March 2003, and April 2003.  

Further, the Veteran filed other claims for service connection, but did not mention a bilateral hip disorder at any time prior to her current claim.  For example, in June 2001, immediately surrounding service separation, the Veteran filed service connection claims for asthma, allergies, a right ankle disorder, a bilateral knee disorder, headaches, a bilateral foot disorder, and hypertension; however, she did not report a hip disorder during these previous claims.  In May 2004, the Veteran filed a claim for service connection for fibromyalgia, but again did not indicate any bilateral hip disorder at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral hip disorder, when viewed in the context of her action regarding other claims for compensation (to include other orthopedic disorders), may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain a hip disorder in service and a lack of bilateral hip symptomatology at the time she filed the other claims.   

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that bilateral hip arthritis is not related to service.

The Veteran submitted a June 2015 statement from Dr. M. C., the Veteran's primary care provider.  It was noted that the Veteran's military record had, in part, been reviewed.  Further, it was indicated that the Veteran's primary conditions were fibromyalgia and osteoarthritis.  A specialist in Boston initially diagnosed the Veteran with fibromyalgia in August 2002.  In 2003, the Little Rock VAMC confirmed the Veteran's diagnosis of fibromyalgia.  From 2004 to 2006, the Veteran received continued treatment and was diagnosed with osteoarthritis.  While on active duty, it was noted that the Veteran was placed on physical profiles (limitations), and treated by an Army chiropractor for upper and lower back pain.  In August 2002, she was seen by Dr. M. N. and it was noted that the Veteran had "pain in the lateral upper buttocks bilaterally and in the rhomboids bilaterally."  After examining the Veteran and after a review of her chart and medical records, Dr. M. C. opined that it was at least as likely as not that the Veteran's fibromyalgia and osteoarthritis of hips (also known as lower back pain) were incurred or caused during active duty military service.

The Board finds the opinion from Dr. M. C. to be of limited probative value.  In this regard, it appears that the doctor related the Veteran's currently diagnosed bilateral hip arthritis to her in-service complaints of back pain, but did not explain how back pain was indicative of bilateral hip arthritis.  In other words, and despite the discussion of the Veteran's past medical history, Dr. M. C. did not provide a rationale for the opinion stated.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Veteran was afforded a VA examination in April 2016.  Diagnoses of osteoarthritis and trochanteric pain syndrome (bursitis) were confirmed.  During the evaluation, the Veteran reported that she had bilateral hip pain and stiffness during service, beginning in 2000.  The examiner then indicated that, from a primary musculoskeletal hip (joint) standpoint, it was less likely than not that the Veteran had a primary hip joint condition that was related to service.  In support of this opinion, the examiner noted that there was no evidence of chronic hip problems during or shortly following service separation.  It was noted that the Veteran had two types of pain pertaining to her hips.  She has inguinal pain from degenerative joint disease of both hips that was noted to be "age related."  She also had pain in the lateral hips from fibromyalgia.  

The Board finds the April 2016 VA examination reports to be probative as to whether the Veteran's currently diagnosed bilateral hip arthritis is related to service.  The examiner reviewed the claims file, discussed the medical evidence and the Veteran's history in detail, performed a physical examination, and provided opinions supported by well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-9;  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board notes that the evidence also includes and April 2016 VA examination report regarding the Veteran's fibromyalgia (currently a nonservice-connected disability).  The examiner indicated that it was less likely than not that the Veteran had a primary hip joint condition (DJD) related to service as there was no evidence of a primary chronic hip problem during service or within one year after service separation.  However, the examiner did indicate that the Veteran had muscle
pain of the hip pain from the fibromyalgia, which was diagnosed shortly
following service discharge.  Fibromyalgia was also noted to be a muscle and not a primary joint condition.  According to the examiner, the Veteran's fibromyalgia had its onset in service and therefore it was as likely as not that fibromyalgia (with associated hip pain) was related to service.   

The Board finds that this evidence suggests that some of the Veteran's symptoms (including bilateral hip pain) may be related to fibromyalgia, a nonservice-connected disability.

The Board has also considered the Veteran's statements regarding her belief that she has a bilateral hip disorder that is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a diagnosis of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis is a medically complex processes because of its multiple possible etiologies (such as age), requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's arthritis is complex medical question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's bilateral hip arthritis and service.  The Board finds that a preponderance of the evidence is against the claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hip disorder, to include osteoarthritis, is denied.

Service connection for a cervical spine disorder, diagnosed as degenerative joint disease, to include as secondary to the service-connected migraine headaches disability, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


